342 F.2d 327
Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Appellant,v.Leonora B. DEERE, Appellee.
No. 21473.
United States Court of Appeals Fifth Circuit.
March 16, 1965.

Morton Hollander, Stephen B. Schwartz, Sherman L. Cohn, Robert V. Zener, Attys., Dept. of Justice, Washington, D.C., John W. Douglas, Asst. Atty. Gen., Robert E. Hauberg, U.S. Atty., Washington, D.C., for appellant.
Lampton O. Williams, Williams & Williams, Poplarville, Miss., for appellee.
Before JONES and BROWN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
Upon consideration of the record before us, the briefs filed herein and argument of counsel, and upon consideration of the motion to remand of the appellant and of the response thereto of the appellee; it is


2
Ordered that the judgment of the district court be and it is hereby vacated and said court is directed to remand the within in cause to the appellant Secretary for the purpose of further administrative proceeding and the receipt and consideration of such further testimony as may be adduced with respect to the extent of the disability of the appellee, which further administrative proceedings and the further decision and ruling of the Secretary should not be delayed.